DISMISS and Opinion Filed January 21, 2022




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00762-CV

                         IN RE RAY ALLEN, Relator

          Original Proceeding from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. MDL-16-00001

                       MEMORANDUM OPINION
                  Before Justices Schenck, Nowell, and Garcia
                          Opinion by Justice Schenck
      In this original proceeding, relator Ray Allen—a non-party in the underlying

case—seeks a writ of mandamus compelling the trial court to vacate its order

granting real party in interest Chalak TP Waco, LLC’s motion to compel certain

testimony from him. By letter filed December 13, 2021, real party Chalak TP Waco,

LLC advised us that this original proceeding is moot because all claims asserted

against it have been dismissed with prejudice in the underlying case. Accordingly,

we directed relator to file, no later than December 28, 2021, either a motion to

dismiss the original proceeding or a letter brief showing cause why the original

proceeding should not be dismissed for want of jurisdiction. See Nat’l Collegiate
Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999) (“Appellate courts are

prohibited from deciding moot controversies.”).

      Although we cautioned relator that failure to comply could result in dismissal

of the appeal without further notice, relator has not complied. Accordingly, on the

record before us, we dismiss the petition for writ of mandamus. We also lift the stay

issued by this Court’s September 3, 2021 order.




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE


210762F.P05




                                        –2–